 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID V. RAUTERKUS and
MARIA RAUTERKUS,
Plaintiffs,

C.A. No. 1:19-CV-240

v. District Judge Susan Paradise Baxter

UNITED STATES OF AMERICA, by and
through SONNY PERDUE, in his official
capacity as Secretary of the Department of
Agriculture; NATURAL RESOURCES
CONSERVATION SERVICE; and
DENISE COLEMAN, in her official
capacity as State Conservationist (for the
Commonwealth of Pennsylvania) with the
Natural Resources Conservation Service,
Defendants.

Re: Motion for Preliminary injunction

Newser’ Noe” Neem” Nr Nene” Nee Nee ree re re” ee” ee” ree” nee” “ee” ee”

MEMORANDUM OPINION
WITH FINDINGS OF FACT AND CONCLUSIONS OF LAW
I. Procedural History

Pending before this Court is Plaintiffs’ motion for preliminary injunction. ECF No. 6.

Plaintiffs David and Maria Rauterkus, owners of real property, initiated this civil action
by filing a complaint for declaratory and injunctive relief. ECF No. 1. As Defendants to this
action, Plaintiffs name the United States of America by and through Sonny Perdue, in his official
capacity as the Secretary of the Department of Agriculture; the Natural Resources Conservation

Service (“NRCS”); and Denise Coleman in his official capacity as State Conservationist with the

NRCS|!

 

'The NRCS is an agency of the United States within the Department of Agriculture.

 
 

 

This case arises out of a voluntary easement executed between the Rauterkuses and the
United States pursuant to the federal Wetland Reserve Program. After the Easement was signed,
differences arose between the parties as to the type and scope of the conservation activities that
were to occur on the property. Plaintiffs raise four separate legal claims”: Counts I and II arise
out of § 706 of the Administrative Procedures Act, Count IT] arises out of the Quiet Title Act, 28
U.S.C. § 2409a, and Count IV is a claim of anticipatory trespass.

The complaint, along with a motion for temporary restraining order/preliminary
injunction, was filed on August 23, 2019. Construction relative to the restoration and
management activities provided for under the Easement was scheduled to begin on August 26,
2019. Because the undersigned was unavailable, the motion for temporary restraining order was
assigned to Judge Marilyn Horan who granted the temporary restraining order as she concluded
that “Plaintiffs would suffer irreparable harm, loss and injury” if “the construction on the
property is permitted to commence.” ECF No. 16. Judge Horan then scheduled an evidentiary
hearing for September 3, 2019. Jd. The parties requested an extension of time to prepare for the
evidentiary hearing and that request was granted. By Consent of the parties, the undersigned

issued an extension of the temporary restraining order until November 1, 2019. See ECF No. 31.

 

2 Although not specifically pled, the complaint, as well as Plaintiffs’ briefing and oral argument,
reflects an undercurrent of fraudulent inducement. Any action sounding in fraud must be pled
with particularity as required by Rule 9(b) of the Federal Rules of Civil Procedure. See
Fed.R.Civ.P. 9(b) (providing that, with respect to “allegations of fraud or mistake, a party must
state with particularity the circumstances constituting fraud or mistake. Malice, intent,
knowledge, and other conditions of a person's mind may be alleged generally”). Here, no such
action is pled.

> As part of the requested relief, Plaintiffs seek to have themselves declared as the rightful record
owners of the land and to quiet title in the land “by finding that the interest of the United States
under the Easement was unlawfully created.” ECF No. 1, page 8.

2

 
 

 

Plaintiffs’ motion for preliminary injunction seeks to have this Court issue a preliminary
injunction “with regard to all restoration, protection, enhancement, maintenance, and
management actions and activities set to commence on the property subject to the Warranty
Easement Deed in Perpetuity, Wetland Reserve Program Easement No. 662D3711447. This
preliminary injunction shall remain in place until a final decision has been reached with regard to
Plaintiffs’ underlying request for judicial review.” ECF No. 8, page 3.

No Answer has been filed by the Defendants and the Administrative Record is not before

this Court at this early stage of the proceedings.

I. Standard of Review and the Evidentiary Hearing
A preliminary injunction is “an extraordinary remedy granted only in limited
circumstances.” Issa v. Sch. District of Lancaster, 847 F.3d 121, 131 (3d Cir. Jan.30, 2017)
citing Ferring Pharm., Inc. v. Watson Pharm., Inc., 765 F.3d 205, 210 d Cir. Aug. 26, 2014).
There are four factors a court must consider when evaluating a motion for preliminary injunctive
relief:

1) Has the moving party established a reasonable likelihood of success on the
merits (which need not be more likely than not);

2) Is the movant more likely than not to suffer irreparable harm in the absence of
preliminary relief;

3) Does the balance of equities tip in its favor; and
4) is an injunction in the public interest?
Fulton v. City of Philadelphia, 922 F.3d 140, 152 (d Cir. Apr. 22, 2019) citing Reilly v. City of

Harrisburg, 858 F.3d 173, 179 (3d Cir. Jun. 26, 2017). After the movant meets the first two

 
 

 

“gateway factors,” the court then determines whether all four factors, taken together, balance in
favor of granting the relief sought. Jd.

With this standard of review in mind, having now considered the testimony of the
witnesses and the evidence admitted at the evidentiary hearing held on November 1, 2019, at
which Plaintiff David Rauterkus and Jeff Werner, Assistant State Conservationist at NRCS
testified, the Court makes Findings of Fact and Conclusions of Law denying the motion for

preliminary injunction. See Federal Rule of Civil Procedure 52.

Ill. Findings of Fact
The Property and the Landowners

1. David and Maria Rauterkus are the owners of approximately eighty (80) acres of real
property at 3579 Fries Road, Espyville, in Crawford County, Pennsylvania.

2. David and Maria Rauterkus have owned the property since 1991 and have lived on
the property since 2000.

3. Mr. Rauterkus explained that Mrs. Rauterkus was unable to be present at the
preliminary hearing due to extreme fatigue from oral chemotherapy. Mrs. Rauterkus
survived two bouts with breast cancer previously. In early spring of this year, Mrs.
Rauterkus was diagnosed with adenocarcinoma and is currently treating. Mr.
Rauterkus expressed the importance that the land issue resolves in his favor for his
own sake, as well as for an aspect of his wife’s healing. ECF No. 35, pages 17-18.

4, At the time of the purchase of the property in 1991, about forty acres were fallow

farmland and the other forty acres were forest. At that time, the land had not been

 
 

 

farmed in over ten years. After the Rauterkuses took ownership of the property, the
land was farmed for about eight years.

. During their ownership of the property, the Rauterkuses participated in two
government programs to convert portions of the farmland into wetlands. This
included the Partners program with U.S. Fish and Wildlife Service, as well as the
Conservation Reserve Enhancement Program. See Plaintiffs’ Exhibit 11.

. On July 22, 2010, David Rauterkus signed an Application form with the Natural
Resources Conservation Service to participate in the Wildlife Habitat Incentives

Program and the Wetland Reserve Program. Plaintiffs’ Exhibit 1.

Events Leading up to the Signing of the Easement Deed

. By letter from Jody Lasko, District Conservationist of the NRCS, dated December 13,
2012, the Rauterkuses were informed: “This letter is to explain your restoration
options with respect to the Wetland Reserve Program (WRP). At this time this is my
understanding of what NRCS has determined will meet the Program rules and
procedures and address your management goals...” Plaintiffs’ Exhibit 2.

. The December 13, 2012 letter detailed the project goals and ended with the
admonition that “WRP policies dictate that you will not be able to modify these
projects in any way without NRCS written permission. Plaintiffs’ Exhibit 2
(emphasis in original).

. Between the time the Rauterkuses applied for the WRP and the time the Easement
Deed was signed and recorded, multiple government officials had multiple contacts

with the Rauterkuses including multiple site visits to the property.

 
 

 

10. Before signing the deed, Mr. Rauterkus expressed concerns that the written
restoration plan was not part of the closing document. Mr. Rauterkus was told that the
NRCS did not produce restoration plans prior to the closing, but that the plan would
be developed after the deed was signed and that Mr. Rauterkus would “be able to
participate in the development of that plan and the management plan.” ECF No. 35,
pages 59-60.

11. Mr. Rauterkus questioned why an addendum entitled “Exhibit D - Water Uses and
Water Rights’* was not part of the closing documents and he was told that the agency
“didn’t do Exhibit D’s.” Jd. at pages 64-67.

12. Because he was concerned with being able to utilize water on his property, Mr.
Rauterkus was told that it would be “taken care of through a compatible use
agreement.” Id.

13. Later, Mr. Rauterkus was told that compatible use agreements were only made after
restoration work was completed. /d. at page 69.

14. Mr. Rauterkus explained that he felt pressure to sign the Easement Deed. Mr.
Rauterkus believed that if he and his wife decided not to sign the Easement Deed,
they would be responsible for all costs the agency had expended in preparation for
restoration work on his property. Mr. Rauterkus believed the agency had spent in
excess of $50,000 for this preparation work. Jd. at page 70.

15. Mr. Rauterkus read the Easement Deed multiple times before signing it. Jd. at page

116.

 

4 The addendum has three sections entitled: “Water Uses and Water Rights Reserved to the
Grantor/Landowner’; “Encumbered Water Uses and Water Rights”; and “Protection of
Encumbered Water Rights.” Each section provides multiple places with instructions that water
uses or water rights are to be listed and described within the document. See ECF No. 6-2.

6

 
 

 

The Easement Deed

16. Around August 28, 2013, David and Maria Rauterkus signed the Warranty Easement

17.

18.

19.

Deed in Perpetuity. Plaintiffs’ Exhibit 5. The Rauterkuses granted the Natural
Resources Conservation Service of the U.S. Department of Agriculture an easement,
the purpose of which was “to restore, protect, manage, maintain, and enhance the
functional values of wetlands and other lands, and for the conservation of natural
values including fish and wildlife and their habitat, water quality improvement, flood
water retention, groundwater recharge, open space, aesthetic values, and
environmental education.” The Easement explains that “It is the intent of NRCS to
give the Landowner the opportunity to participate in the restoration and management
activities on the easement area. By signing this deed, the Landowner agrees to the
restoration of the Easement Area and grants the right to carry out such restoration to
the United States.” Jd.

The Deed reserves “... to the landowner only those rights, titles and interests
expressly enumerated in Part Two, it is the contention of the landowner to convey and
relinquish any and all other property rights not so reserved.” Jd.

In Part Two, the Easement Deed makes several Reservations to the Landowner,
including Title, Quiet Enjoyment, Control of Access, Recreational Uses, Subsurface
Resources and Water Uses and Water Rights. Id.

The Landowner reserves Subsurface Resources only to the extent that the terms and
conditions are listed in EXHIBIT C and appended to and made a part of the Easement
Deed. There is no EXHIBIT C attached to the Easement Deed recorded in the

Crawford County Recorder of Deeds. Jd.

 
 

 

20.

21.

22.

23.

24.

The Landowner also reserves:
“Water uses and water rights. The right to water uses and water rights identified
as reserved to the Landowner in EXHIBIT D which is appended to and made a
part of this easement deed, if applicable.”

Id. There is no Exhibit D attached to the Easement Deed recorded in the Crawford

County Recorder of Deeds.

The Easement Deed provides for “Compatible Uses by the Landowner”:
“The United States may authorize, in writing and subject to such terms and
conditions the NRCS may prescribe at its sole discretion, the use of the easement
area for compatible economic uses, including, but not limited to, managed timber
harvest, periodic haying, or grazing. ... Compatible use authorizations will only
be made if, upon a determination by NRCS in the exercise of its sole discretion
and rights, that the proposed use is consistent with the long-term protection and
enhancement of the wetland and other natural values of the easement area. The
NRCS shall prescribe the amount, method, timing, intensity, and duration of the
compatible use.”

Id.

The Easement Deed also contains a clause stipulating that ambiguities shall be

construed in favor of the United States: “Any ambiguity in this easement deed shall

be construed in favor of the United States to effect the wetlands and conservation

purposes for which this easement deed is being acquired.” Jd.

The Rauterkuses received $140,763.00 in exchange for the easement and the

Easement Deed is recorded at the Crawford County Recorder of Deeds. Jd.

Restoration Planning After the Signing of the Easement Deed
Mr. Rauterkus believed that he would be involved in the preparation of the restoration

plan and the drafting of any compatible use agreements. ECF No. 35, pages 71-72.

 
 

 

25.

26.

27.

28.

29.

About a dozen people from NRCS were involved in working on the Plan for the
Rauterkus property. Jd. at pages 144, 154-55.

In May of 2014, Plaintiffs were presented with a Conservation Plan by the NRCS.
The document, signed by the Rauterkuses and Habitat Biologist Richard Voytko,
indicates that the “producer” (undefined) has four overall goals or areas of emphasis:
“1) waterfowl habitat; 2) woodcock and early successional habitat; 3) wildlife
diversity; and, 4) healthy forest.” The document also warns: “As part of
implementation of his project, it is the landowner’s responsibility to conduct ongoing
operation and maintenance activities that are compatible with the Long-Term
Management Plan that will be developed by NRCS in consultation with landowner.”
Plaintiffs’ Exhibit 7.

Related to the Conservation Plan was the Conservation Program Contract which was
signed by Mr. Rauterkus in May 2014 (but unsigned by the NRCS) and indicates that
Rauterkus would be paid $73,652.00 to implement and maintain specific conservation|
practices. Plaintiffs’ Exhibit 8.

Sometime in the late spring or early summer of 2014, Mr. Rauterkus met with Robert
Klasen for the first time at the property. At that time, Mr. Klasen told Mr. Rauterkus
that Pond C would be drained of three feet of water. Mr. Rauterkus was “very
distraught” by this information as he viewed the partial draining as reducing “the
jewel of his farm” to “a lump of coal.” After this visit, Mr. Rauterkus left a voicemail
message for Jeff Werner of the NRCS. ECF No. 35, page 80.

On July 16, 2014, Jeff Werner emailed Mr. Rauterkus and advised of the next steps in

the process:

 
 

 

30.

31.

32.

33.

“Since the survey of your property was completed, we have been working
on development of alternatives that will bring all structures up to current
standards. These alternatives will be developed to the point where we have
Plan Views and rough cost estimates. Once those are developed, our very
next step will be meeting with you to evaluate and come to a common
ground as far as what we are able to do and what is going to be
manageable for you. ...”
Plaintiffs’ Exhibit 9.
A couple of weeks before April 1, 2015, Mr. Rauterkus received a detailed Wetland
Restoration Plan. Mr. Rauterkus went through the Plan and made written notes and
suggestions and presented those to Robert Klasen, who signed and dated the
document on April 1, 2015. Plaintiffs’ Exhibit 10.
Mr. Klasen told Mr. Rauterkus that he would take his suggestions and “evaluate them
and determine whether or not there could be adjustments in the restoration plan.” ECF
No. 35, page 84.
On August 19, 2016, David and Maria Rauterkus drafted a letter to Denise Coleman
after Mr. Rauterkus became frustrated with Mr. Klasen’s reluctance to include his
suggestions in the Restoration Plan. This letter lays out the frustrations of the
Rauterkuses and provides multiple suggestions to remedy the situation. Plaintiffs’
Exhibit 11.
By return letter from Denise Coleman dated October 7, 2016, the Rauterkuses were
advised:
The Natural Resources Conservation Service has completed a multi-
disciplinary review of this project and the issues that you raised in your
August 19, 2016 letter. We have reviewed the engineering, the biological,

and the program components of this project. ...

This concludes our multi-disciplinary analysis of the project and your
requests. While it is the intent of NRCS to work with the landowner on

10

 
 

 

restoration designs, the ultimate decision is that of the United States, as
stated in the WRP Warranty Easement Deed,

It is the intent of NRCS to give the Landowner the
opportunity to participate in the restoration and
management activities on the easement area. By signing
this deed, the Landowner agrees to the restoration of the
Easement Area and grants the right to carry out such
restoration to the United States.
Restoration of these wetlands must be in accordance with our FOTG
standards. NRCS cannot compromise the integrity of the design or
restoration work. As a landowner, you have relinquished all rights to the
United States, including those related to restoration of the easement lands.
This letter constitutes a final determination. ...
Plaintiffs’ Exhibit 12.
34. By letter dated February 28, 2017, the Rauterkuses were informed that the restoration
project on their land would be completed by NRCS contractors by September 2017.
Plaintiffs’ Exhibit 13.

35. The Government’s estimate for the cost of the restoration project is over $180,000.00.

ECF No. 35, page 102.

Appeals through Administrative Process

36. The Rauterkuses appealed Denise Coleman’s decision of October 7, 2016 to the
National Appeals Division (“NAD”). ECF No. 28, page 8.

37. The NAD Administrative Judge made factual findings which included noting that
between June 25, 2014 and August 11, 2016, the NRCS had approximately eleven
contacts (phone conversations, in-person meetings, and letters) with the Rauterkuses
about the planned restoration and management of the WRP easement. Id. at page 9.

The appeal was denied.

11

 
 

 

38.

39.

40.

41.

42.

43.

The Rauterkuses appealed that decision to the NRCS Director who upheld the

determinations of the NAD. Id.

Alterations to the Property
Construction and restoration work on the Rauterkus property was scheduled to begin
in late August 2019 and was halted by Court Order of August 26, 2019.
If Defendants are permitted to begin the restoration project, Mr. Rauterkus believes
that it will be “physically impossible to return the land to what [the Rauterkuses] have
now.” ECF No. 35, page 100. The layers of silt, clay and topsoil could not be returned
to their present state. Id. at page 101.
Mr. Rauterkus believes the construction would “absolutely” decrease the number of
waterfowl visiting the property, although he acknowledged that he is not an expert in
wildlife. Jd. at pages 103-04.
Mr. Rauterkus testified that the construction project could have a negative influence
on his personal health and that of his wife: “Having them on my land and having
them force this restoration plan on me would be extremely stressful and damaging,
not only emotionally, but in a sense physically to the two of us, in terms of our health
and our emotion ability to continue to own this piece of property.” /d. at pages 101-
02.
Mr. Rauterkus testified “... if they come in and put the restoration plan in effect, and
there wouldn’t be any amount of money that they could give me that would make me

feel comfortable with trying to manage it. And I’ve said this to friends, and Maria and

12

 
 

 

IV.

I would just try to sell the place. We'd be — we'd be gone. It would just ruin it for us,

and I just — I couldn’t tolerate it.” Id. at page 105.

44. The government believes their proposal will provide for the conservation of the

wetlands on the property.

I.

Conclusions of Law

Standard of Review
Preliminary injunctions are “extraordinary remed[ies] granted in limited
circumstances.” Razor Tech., LLC v. Hendrickson, 2018 WL 2063844, at *8 (E.D.
Pa. May 3, 2018). See also Kos Pharms., Inc. v. Andrx Corp., 369 F.3d 700, 708
(3d Cir. May 24, 2004).
The four-factor preliminary injunction standard requires that the moving party first
to demonstrate a reasonable likelihood of success on the merits and that it would
likely suffer irreparable harm absent the award of an injunction. ADP, LIC vy.
Rafferty, 923 F.3d 113, 119-20 (3d Cir. Sept. 6, 2019) citing Reilly, 858 F.3d at
179.
If the movant makes that threshold showing, the court then must balance those two
“gateway factors” against the relative hardship an injunction would inflict on the
parties and the public interest. Jd.
The showing of irreparable harm will be “insufficient tf the harm will occur only
in the indefinite future. Rather, the moving party must make a ‘clear showing of

immediate irreparable harm.’” Washington v. Superintendent Gilmore, 2019 WL

13

 
 

 

2610765, at *6 (W.D. Pa. Jun. 29, 2019) quoting Campbell Soup Co. v. ConAgra,
Inc., 977 F.2d 86, 91 (3d Cir. Oct. 13, 1992).

. When ruling on a motion for a preliminary injunction, “a court both finds facts and
determines the law. See Fed.R.Civ.P. 52(a)(1) & (2). In its fact-finding capacity, at
an evidentiary hearing, a court may make credibility determinations as to the
witnesses’ testimony and the evidence presented during the hearing. See, e.g.,
Hudson v. Global Resources Holdings, Inc. v. Hill, 2007 WL 1545678, at *8
(W.D. Pa. May 25, 2007) (“A court considering whether to grant a preliminary
injunction may assess the credibility of witnesses testifying before it at a
preliminary injunction hearing and based its decisions on credibility
determination.”).” Berger v. Weinstein, 2008 WL at *4 (E.D. Pa. July 24, 2008).

. Plaintiffs seek a preliminary injunction. Accordingly, it is Plaintiffs’ burden to
prove a likelihood of success on their claims and that they will suffer irreparable

injury if a preliminary injunction is not granted.

Quiet Title Act Claim

. “Under the Quiet Title Act of 1972, the United States, subject to certain
exceptions, has waived its sovereign immunity and has permitted plaintiffs to
name it as a party defendant in civil actions to adjudicate title disputes involving
real property in which the United States claims an interest.” Larson v. United
States, 2014 WL 12539647, at * 6 (D.Neb. Jul. 28, 2014) quoting Block v. North

Dakota, 461 U.S. 273, 275-76 (1983).

14

 
 

 

8.

10.

11.

12.

The Quiet Title Act, 28 U.S.C. § 2409a, provides a limited waiver of sovereign
immunity for actions to quiet title against the United States: “The United States
may be named as a party defendant in a civil action under this section to adjudicate
a dispute title to real property in which the United States claims an interest, other
than a security interest or water rights.” Jd. at § 2409a(a).

Because the Quiet Title Act represents a limited waiver of the sovereign immunity
of the United States, the Act “must be strictly construed in favor of the United
States.” Porter v. Samuel, 889 F.Supp. 213, 300 (D.V.I. Apr. 19, 1995) citing
Shultz v. Department of Army, 886 F.2d 1157, 1159 (9™ Cir. Sept. 28, 1989). See
also Fulcher v. United States, 696 F.2d 1073, 1076 (4" Cir. Dec. 22, 1982).

For a court to have jurisdiction under the QTA, two prerequisites must be met: “(1)
the United States must claim an interest in the property at issue; and (2) there must
be a disputed title to real property.” Leisnoi, Inc. v. United States, 170 F.3d 1188,
1191 (9" Cir. Mar. 19, 1999),

Despite the waiver of sovereign immunity for civil damages, the QTA explicitly
provides that “no preliminary injunction shall issue in any action brought under
this section.” Jd. at § 2409a(c). Accordingly, because the statute itself explicitly
forbids it, Plaintiffs’ legal claim arising under the QTA cannot provide the basis

upon which a preliminary injunction is granted.

Administrative Procedure Act Claims

Next, Plaintiffs raise two legal claims under the APA, 5 U.S.C. § 706(2)(A) and

(D).

15

 
 

 

13. It is Plaintiffs’ position that Defendants violated the APA because they “failed to
follow the proper procedure” and/or their “actions were arbitrary, capricious, [or]
an abuse of discretion”:

“(i) by not providing an agreeable preliminary WRPO;
(ii) by failing to reach an agreement on a restoration plan;

(iii) by failing to afford Plaintiffs a meaningful opportunity to participate in
the development of its proposed conservation for the Land;

(iv) falsely misrepresenting that a preliminary WRPO did not need to be
agreed upon prior to entering the Easement; and

(v) falsely misrepresenting that Plaintiffs would have a meaningful
opportunity to participate in the development of a conservation for the Land.”

ECF No. 1, § 30 (Count I — § 706(2)(D), § 37 (Count II — § 706(2)(A)).

14. In the Administrative Procedure Act, Congress expressly granted a private right of
action to enforce federal rights against federal agencies. 5 U.S.C. § 702. The
United States “has expressly waived sovereign immunity through the
Administrative Procedure Act for any action for nonmonetary relief brought
against the United States.” Ramos v. Raritan Valley Habitat for Humanity, 2019
WL 4316575, at * 5 (D. N.J. Sept. 12, 2019) citing Peet v. Sidney, 2019 WL
542939, at * 3 (D. Minn. Jan. 24, 2019).

15. Nonetheless, when other legal claims, such as APA claims, are intertwined with
legal claims under the QTA, the QTA provides the exclusive source of the court’s
jurisdiction. Block v. North Dakota, 461 U.S. 273 (1983) (barring APA claims);
United States v. Mottaz, 476 U.S. 834 (1986) (barring General Allotment Act
claim); Governor of Kansas y. Kempthorne, 516 F.3d 833, 842 (10" Cir. Jan. 30,

2008) (holding that an APA suit alleging that a governmental decision is arbitrary

16

 
 

 

16.

and capricious can be “a quiet title action sufficient to invoke the Quiet Title
Act.”); Sawtooth Mountain Ranch LLC v. United States Forest Service, 2019 WL
2477608, at *6 (D.Idaho Jun. 13, 2019) (“If the Court finds the QTA applies, Block
prohibits a party from seeking to subvert the limitations in the QTA by basing
preliminary injunctive relief on the APA ...”); Northern New Mexicans Protecting
Land Water and Rights v. United States, 161 F.Supp.3d 1020, 1052 (D.N.M.
Jan.30, 2016) (“The Quiet Title Act provides the exclusive means for litigating
title disputes against the United States.”); City of Tombstone v. United States, 2012
WL 12842257, at *3 (D.Ariz. May 14, 2012) (denying plaintiffs attempt “to
subvert the limitations in the QTA by basing preliminary injunctive relief on the
APA and Tenth Amendment.”). This Court lacks jurisdiction over the APA claims.
Although Plaintiffs rely on Duhring Res. Co. v. United States Forest Service, 2009
WL 586429, at *7 (W.D. Pa. Mar. 6, 2009) for the proposition that the Court
actually does have jurisdiction to issue a preliminary injunction here, Plaintiffs’
reliance is misplaced. In Duhring, Judge Lancaster held that the the QTA was not
the exclusive source of the court’s jurisdiction where “the true nature of Duhring’ s
dispute with the USFS is not regarding ownership of an easement, but rather, the
conditions under which Duhring may develop its [oil, gas and mineral] rights.”
The holding is Duhring is inapposite here as Plaintiffs seek to have themselves
declared the rightful record owners of the land and to quiet title in the land “by
finding that the interest of the United States under the Easement was unlawfully
created.” ECF No. 1, page 8. Moreover, the posture of the Duhring case was a

motion to dismiss, not a preliminary injunction.

17

 
 

 

17.

18

19.

Alternatively, even if Plaintiffs’ APA claims were not inextricably intertwined
with the QTA, Plaintiffs have not satisfied their burden to demonstrate that there is
a likelihood of success on the merits of these claims as the law does not require
that the Rauterkuses consent to the terms of the conservation plan chosen by the
agency, only that they be permitted to participate in the planning. The evidence
shows that the Rauterkuses have participated in the process. It is the ultimate plan
to which they object, and they do not have a right of refusal under the express
terms of the written Easement Deed. Big Meadows Grazing Assoc’n v. United

States, 344 F.3d 940 (9" Cir. Sept. 15, 2003).

Anticipatory Trespass Claim

. Plaintiffs’ trespass claim is based on Defendants’ anticipated and intentional

“elevation of the groundwater under and around Plaintiffs’ property, damaging
Plaintiffs’ property and preventing Plaintiffs from use and enjoyment” of it. ECF
No. 1, © 47.

Trespass is a strict liability tort, “both exceptionally simple and exceptionally
rigorous.” Boring v. Google, Inc., 362 Fed. App’x 273, 281 (3d Cir. Jan. 28, 2010)
quoting Prosser on Torts at 63 (West, 4th ed.1971). Under Pennsylvania law,
trespass is defined as an “unprivileged, intentional intrusion upon land in
possession of another.” Jd. citing Graham Oil Co. v. BP Oil Co., 885 F.Supp. 716,
725 (W.D. Pa. Sept. 1, 1994). One “who intentionally enters land in the possession
of another is subject to liability to the possessor for a trespass, although his

presence on the land causes no harm to the land, its possessor, or to any thing or

18

 
 

 

20.

21.

22.

23.

person in whose security the possessor has a legally protected interest.” /d. at 281,
quoting Restatement (Second) of Torts § 163.

As discussed above, when other legal claims are intertwined with legal claims
under the QTA, the QTA provides the exclusive source of the court’s jurisdiction
and the QTA’s waiver of sovereign immunity must be construed in favor of the
United States. Here, Plaintiffs’ claim of trespass involves a dispute between the
Rauterkuses and the United States over the title to real property and so is subject to

the requirements of the QTA.

Irreparable Injury
Although this Court has no jurisdiction over the APA and anticipatory trespass
claims and preliminary injunctive relief under the QTA is expressly forbidden, this
Court will examine the irreparable injury factor to reflect a complete review of the
preliminary injunction requirements.
The evaluation of a request for preliminary injunctive relief is a balancing test.
Fulton, 922 F.3d at 152. “How strong a claim on the merits is enough depends on
the balance of the harms: the more net harm an injunction can prevent, the weaker
the [movant’s] claim on the merits can be while still supporting some preliminary
relief.” Reilly, 858 F.3d at 179, quoting Hoosier Energy Rural Elec. Corp., Inc. v.
John Hancock Life Ins. Co., 582 F.3d 721, 725 (7" Cir. Sept. 17, 2009).
The irreparable harm prong “requires courts to determine whether it is ‘more likely
than not [the movant will] suffer irreparable harm in the absence of preliminary

relief.’” Reilly, 858 F.3d at 179.

19

 
 

 

24.

25.

26.

27.

Irreparable harm is “of a peculiar nature” for which “compensation in money alone
cannot atone.” Jd. quoting Opticians Ass’n of Am. v. Ind. Opticians of Am., 920
F.2d 187, 195 (3d Cir. Dec. 27, 1990). The injury “cannot be purely economic,”
but “must pose a potential harm which cannot be redressed by a legal or equitable
remedy following trial.” Razor Technology, 2018 WL 2063844, at *11 (internal
citations omitted). See also Reilly, 858 F.3d at n.4 (“the availability of money
damages for an injury typically will preclude a finding of irreparable harm’).

To demonstrate irreparable harm, the moving party must show “immediate
irreparable injury, or a presently existing actual threat.” Vento v. Certain
Underwriters at Lloyds, 2019 WL 2396554, at * 2 (D.V.I. Jun. 6, 2019) quoting
Acierno v. New Castle Cty., 40 F.3d 645, 655 (3d Cir. Nov. 10, 1994). The harm
must also be “imminent.” Jd. quoting Punnett v. Carter, 621 F.2d 578, 586 (3d Cir.
May 13, 1980).

The Supreme Court has established that the movants must establish that irreparable
harm is likely, not just possible, in order to obtain a preliminary injunction. Winter
v. Natural Res. Defense Council, 555 U.S. 7, 21 (2008).

Here, the Rauterkuses have not established that irreparable harm to their property
is likely. Mr. Rauterkus believes that there will be fewer ducks on his property, but
he has acknowledged that he is not an expert in these matters. Mr. Rauterkus
believes that the soil will be disrupted and that the layers of silt, clay and topsoil
cannot be returned to their present state. Again, Mr. Rauterkus is not an expert in

these matters.

20

 
 

 

28.

29,

30.

31.

32.

Based on the evidence before it, this Court cannot say that the NRCS, which has
the same overall goal as the Rauterkuses—conservation and preservation of
wetlands, as well as the technical and scientific expertise with its experts—will not

conserve the land appropriately.

Other Factors
Although Plaintiffs have not met their burden to demonstrate either the first or
second “gateway factors,” this Court will examine the other two factors, weighing
the relative hardship an injunction would inflict on the parties or the public
interest.
When the government is the party opposing the motion for preliminary injunctive
relief, these two factors merge. Nken v. Holder, 556 U.S. 418, 435 (2009).
Here, the Department of Agriculture purchased the Easement and since that
purchase in August 2013, has expended time and money preparing the restoration
plan. Granting an injunction against use of the Easement is a hardship on the
NCRS and on the Department.
The public interest lies with the government as the grant of an injunction would
delay it from using its Easement generally and would delay the preservation and
conservation of the wetland. Moreover, the NRCS has provided a Declaration that
further delay will result in additional expenses in the amount of $16,065.31 for
reprocurement of the contract and contractor overhead. See ECF No. 28-5.
Declaration of Danny Gonzales Mandell, Contracting Officer, United States

Department of Agriculture.

21

 
 

 

33. A balancing of the four factors weighs against granting preliminary injunctive

relief to Plaintiffs.

An appropriate Order will follow.

22

 
 

 

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DAVID V. RAUTERKUS and )
MARIA RAUTERKUS, )
Plaintiffs ) C.A.No. 1:19-ev-240
)
vs. ) District Judge Baxter
)
UNITED STATES OF AMERICA, et al, )
Defendants. i)
ORDER

AND NOW, this 14th day of November, 2019;
IT IS HEREBY ORDERED that Plaintiffs’ motion for preliminary injunction [ECF No.

6] is denied.

SUSAN PARADISE BAXTER
United States District Judge

 
